Citation Nr: 1808980	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  11-24 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder. 

2.  Entitlement to service connection for a stomach disorder, to include as secondary to an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army with active duty from September 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
The Veteran filed a timely VA Form 9 Substantive Appeal to the Board in September 2011 in which he indicated that he wished to have a Travel Board hearing before a Veteran's Law Judge.  The Veteran was subsequently scheduled for a Board hearing in April 2015, however, the Veteran failed to appear and did not provide good cause for his failure to appear.  Accordingly, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d)(2017).  

This claim was previously before the Board in July 2016, at which time it was remanded for further development, to include a new VA examination.  As substantial compliance with the July 2016 Board remand directives has been completed, the claim has now returned to the Board for further appellate action.  See, Stegall v. West, 11 Vet. App. 268 (1998)


FINDINGS OF FACT

1.  The Veteran's induction examination contains symptoms, but no diagnosis, of anxiety and therefore, there is no clear and unmistakable evidence demonstrating that the Veteran had an acquired psychiatric disability prior to service.

2.  The Veteran's acquired psychiatric disability to include anxiety disorder, had its onset in service. 

3.  The Veteran's induction examination contains symptoms, but no diagnosis, of a stomach disability and therefore, there is no clear and unmistakable evidence demonstrating that the Veteran had a stomach disability prior to service. 

4.  The Veteran had a diagnosis of gastritis both during and after service, and the Veteran's stomach disability, to include chemical gastritis and nondiabetic gastroparesis, therefore had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for an acquired psychiatric disability, to include anxiety disorder, have been met.  38 U.S.C. §§ 1101, 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for establishing service connection for stomach disability, to include chemical gastritis and nondiabetic gastroparesis, have been met.  38 U.S.C. §§ 1101, 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103(A) (2012); 38 C.F.R. § 3.159 (2017).  However, as the Board has decided to grant the Veteran's claims for service connection, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  Service Connection 

The Veteran and his representative assert that the Veteran is entitled to service connection for an acquired psychiatric disability and for a stomach disability since the conditions first developed while the Veteran was serving on active duty. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability on a direct basis, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C. § 1111, 1137 (2012).  In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The disease or injury must be clearly specified or diagnosed on the induction examination; vague symptoms are not enough to rebut the presumption.  

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

a.  Acquired Psychiatric Disability 

A condition precedent for establishing service connection is the presence of a current disability.  As an initial matter, the Board notes that the Veteran's post-service treatment records contain a diagnosis of generalized anxiety disorder.  Accordingly, the first element for establishing service connection has been met. 

With respect to the second element, the Board notes that the Veteran's service-treatment records are silent for in-service treatment or a diagnosis of any psychiatric disability.  However, the absence of documented treatment in service is not fatal to a service connection claim.  A veteran is competent to report that which he perceives through his symptoms, which in this case, would include feelings of anxiety.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The Veteran has consistently and credibly reported that his symptoms began in service and have continued since.  Specifically, he reported feeling very anxious and nervous in service and stated that those same feelings continue after he was released from active duty.  See, August 2016 Notice of Disagreement; October 2016 written correspondence.  As the Veteran has consistently reported the onset and continuance of his symptomatology, the Board finds him to competent and credible and has therefore afforded his statements with high probative value and therefore finds that the second element of an in-service incurrence has been established. 

The record also contains competent medical evidence corroborating the Veteran's assertion that his psychiatric symptoms began prior to being released from active duty.  The Veteran submitted statements stating that he felt anxious and nervous while in service.  Following his discharge, the Veteran noted that he received marriage counseling in 1971, shortly following discharge, at which time he was prescribed medication to help control his feelings of anxiety and nervousness.  He continued to use the medication until the 1990s, at which time he began taking a different medication to control his symptoms.  The Veteran remained on that medication until he had an adverse reaction to it in 2005, when he was prescribed a different medication that he is currently taking.  While the record does not contain a formal opinion stating that the Veteran's current anxiety disorder is at least as likely as not related to the Veteran's service, the Board finds that the competent evidence of record that includes relevant treatment records shortly after service provides probative evidence of a nexus between the Veteran's current anxiety disability and the symptoms that the Veteran experienced while on active duty.

In reaching this conclusion, the Board has not overlooked the Veteran May 1969 pre-induction examination which contains a notation of "insomnia - mild anxiety symptom."  However, as outlined above, unless there is clear and unmistakable evidence to the contrary, VA must presume that the veteran was in sound condition except as to those defects, infirmities, or disorders noted at the time of entrance into service.  Where a pre-induction examination lists only vague symptoms and does not provide a clear diagnosis of a defect, infirmity, or disorder, the Board must accord the veteran the presumption of soundness at service entry, absent clear and unmistakable evidence to the contrary.

In this case, the Board finds that psychiatric disability was not noted at service entrance, and therefore, the presumption of soundness applies.  There is no clear and unmistakable evidence that the Veteran was diagnosed with or treated for any psychiatric disability prior to any period of active duty.  Accordingly, the Board finds that the Veteran's psychiatric disability is not clearly a pre-existing condition, and that he is therefore entitled to the presumption of soundness. 

Additionally, the Board has also not overlooked the Veteran's August 2016 psychiatric VA examination in which the examiner stated that the Veteran received "no diagnosis because [the Veteran] didn't report symptoms causing significant distress or social/occupational impairment; a requirement to assign a diagnosis."  However, the Board has assigned this opinion with low probative value as it does not address the numerous notations of generalized anxiety disorder by his private physicians, corroborated by accompanying medical treatment records.  See, post-service private treatment records dated June 2010, December 2010, January 2011, August 2012, and June 2015.  The August 2016 VA examiner also stated that the Veteran's contentions of when his symptoms began have been inconsistently reported, but the Board finds that overall, the Veteran has been consistent in his assertion that his psychiatric symptoms begin while he was on active duty and that the same symptoms have continued since.

The Board would further point out that alternatively, if it had instead considered the reference to "mild anxiety" did constitute notation of this disorder at service entry, service connection for the Veteran's current anxiety disorder would still be warranted.  More specifically, even if the presumption of soundness did not apply with respect to this issue, because of the Veteran's statements of continued and increasing psychiatric symptoms, the presumption of aggravation would apply, and while the record contains a negative VA opinion as to this issue, it is not adequate to rebut the presumption of aggravation by the applicable standard of clear and unmistakable evidence, and service connection for an anxiety disorder would therefore still be appropriate.

Based on the above, and affording the Veteran the benefit of the doubt, the Board finds that service connection for an acquired psychiatric disability, to include anxiety disorder, is warranted.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

b.  Stomach Disability

As an initial matter, the Board notes that the Veteran's post-service treatment records reflect treatment and diagnosis of chemical gastritis and nondiabetic gastroparesis.  See, post-service treatment records dated May 2016.  Accordingly, the first element for establishing service connection has been met. 

With respect to the second element, the Board notes that the Veteran's service-treatment records reflect a diagnosis and treatment of gastritis, where symptoms included various gastrointestinal symptoms and stomach discomfort.  See, December 1970 service-treatment records.  Accordingly, the Board finds that the second element of an in-service incurrence has been satisfied.  

The record also contains competent medical evidence corroborating the Veteran's assertion that his current stomach disability, to include chemical gastritis and nondiabetic gastroparesis began prior to being released from active duty.  The Veteran was diagnosed with gastritis while in service and has consistently and competently reported that the symptoms that he experienced in service continued after he was released from active duty.  The Veteran was later formally treated for chemical gastritis in May 2015 following symptoms such as those he experienced in service.  Therefore, although the record does not contain a formal opinion stating that the Veteran's current stomach disorder is at least as likely as not related to the Veteran's service, the Board finds that the competent evidence of record provides probative evidence of a nexus between the Veteran's current chemical gastritis and nondiabetic gastroparesis and the documented gastritis that the Veteran experienced while on active duty.  Indeed, evidence of the same diagnosis in service and post service is evidence of a chronic disorder and provides an additional basis to establish service connection.  

In coming to this conclusion, the Board has not overlooked the Veteran's May 1969 pre-induction examination which contains a notation of "indigestion - no physical sign on X-ray, etc."  However, as outlined above, unless there is clear and unmistakable evidence to the contrary, VA must presume that the veteran was in sound condition except as to those defects, infirmities, or disorders noted at the time of entrance into service.  As stated above, where a pre-induction examination lists only vague symptoms and does not provide a clear diagnosis of a defect, infirmity, or disorder, the Board must accord the veteran the presumption of soundness at service entry, absent clear and unmistakable evidence to the contrary.

In this case, the Board finds that an ulcer disability was not noted at service entrance, and therefore, the presumption of soundness applies.  There is no clear and unmistakable evidence that the Veteran was diagnosed with or treated for a stomach disability prior to any period of active duty.  While the Veteran reported potentially having an ulcer prior to service, lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness and the treating physician at the time the Veteran reported the previous ulcer noted that there was no evidence of a previous stomach condition.  Paulson v. Brown, 7 Vet. App. 466 (1995).  Accordingly, the Board finds that the Veteran's stomach disability is not clearly a pre-existing condition, and that he is entitled to the presumption of soundness. 

Additionally, the Board has not overlooked the Veteran's August 2016 gastrointestinal VA examination in which the VA examiner opined that the Veteran's current disability was less likely than not related to his documented in service diagnosis of gastritis.  The examiner concluded that "although multiple conditions have been associated with gastroparesis, the majority of cases are idiopathic, diabetic, or postsurgical.... The records showed had cardiac cath and angioplasty and ICD placement.  Cardiac ablation/cardiac cath can cause gastroparesis."  See, August 2016 VA examination.  However, the Board has assigned this opinion with low probative value because the examiner failed to consider the Veteran's lay statements in which he consistently reports that he has had stomach problems since service and that he treated with over the counter medication prior to receiving treatment in 2016.  Moreover, as was noted previously, evidence of the same disorder both before and after service, is evidence of chronicity that warrants the grant of service connection for such disorder.

Based on the above, and affording the Veteran the benefit of the doubt, the Board finds that service connection for a stomach disability, to include chemical gastritis and nondiabetic gastroparesis, is warranted.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

As the claim can be resolved on a direct basis, no discussion of whether secondary service connection is warranted is needed here. 


ORDER

Service connection for acquired psychiatric disability, to include anxiety disorder, is granted. 

Service connection for a stomach disability, to include chemical gastritis and nondiabetic gastroparesis, is granted




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


